DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2020/0167652 A1 (hereafter referred to as Huang) in view of Yung et al., US 2004/0034478 A1 (hereafter referred to as Yung)
Regarding claim 1, Huang taught a measurement cloud system for coupling measurement device settings across multiple instruments (p. 35, “Assets may be outfitted with one or more sensors (e.g., physical sensors, virtual sensors, etc.) configured to monitor respective operations or conditions of the asset and the environment in which the asset operates.”) and measurement sites (p. 34, “The system and method described herein may be implemented via a program or other software that may be used in conjunction with applications for managing machine and equipment assets hosted within an industrial internet of things (IIoT).” P. 36, “… an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like, software assets, processes, actors, and the like, to the Internet or cloud, or to each other in some meaningful way such as through one or more networks.”), 
the measurement cloud system comprising: 
said multiple measurement sites comprising said multiple instruments (p. 49, “Here, the edge systems 210 and 220 may collect data from assets 201 and 202, respectively, and feed the collected data back to a cloud platform 230.”), an interface (Communication to the edge system sites and instruments thru a network interface. See p. 52, “When the edge systems 210 and 220 are started up (cold start), the edge systems 210 and 220 may broadcast or otherwise transmit their respective meta information 212 and 222 to the cloud platform 230.” And p. 51, “… [E]dge system 210 may have meta information 212 which includes geographical location (position 1), time of deployment (7:36), sensor types, number of sensors (3), positions (A, B, C) of the sensors with respect to the industrial asset 201, and the like.”), 
wherein groups of settings comprise predefined offsets for specific settings of the instruments (p. 28, “Typically, edge devices are pre-configured with AI models based on a type of asset that the edge device is to be collecting data from.” And p. 69, “To change the model the platform may pull and replace, or can update a current model. The idea is to use meta information to incrementally and automatically change the model configuration. Each increment could be more functional parameters or adding a parameter layer.”), 
wherein some at least one of the coupled measurement sites takes changed settings (p. 60, “As will be understood, after a setup of a first edge system, a user may select an option to clone all the setup procedures for the next edge device which creates a one-click edge system deployment.”), and another does not take the changed settings (p. 59, “To identify the broadcast source, the edge systems 420 and 430 may use time and geographical location as well as device information to associate with the broadcast source (edge system 410).” Also p. 76, “In some embodiments, the method may include configuring the source edge system to be a broadcast cloning system for edge systems that are started within a predetermined geographic area of the source edge system.”), and 
wherein the changed settings of the instruments of the at least one coupled measurement sites allows for creating digital twins (p. 41, “A digital replica (i.e., a digital twin) of an asset 110 may be generated and stored on the cloud platform 120. The digital twin may be used to virtually represent an operating characteristic of the asset 110.”).  Huang does not specifically teach an interface, through which the respective measurement sites and instruments being part of the coupling are defined. However, in the same field of endeavor, Yung taught an interface (p. 42, “The information maintained by the registry typically includes types of interfaces each instrument supports, instrument-specific information such as serial number and physical location …”), through which the respective measurement sites and instruments being part of the coupling are defined (p. 61, “…the instrument information registry maintains a physical location descriptor, here "aaaa." In a typical laboratory, this is done so that a system client can discover whether or not a particular instrument is physically located near a given set of samples and thus is able to process those samples.” “Through the use of these descriptors, a client querying the system for instruments can gain information about every instrument of a particular type or group, filtering out only those instruments which are useful for a particular analysis.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to substitute interface defined selected coupling from Yung for the interfacing from Huang to improve user experience. The motivation would have been to provide details and features of the instruments and thereby improve user selection.
Claim 15 is a method with steps similar to the operations of claim 1. Claim 15 is rejected on the same rationale as claim 1 above.

Regarding dependent claim 2, Huang-Yung taught the measurement cloud system according to claim 1, wherein the respective measurement sites being part of the coupling are defined by a user (Huang, p. 76, “In 623, the method may include cloning parameters of the ML model and the local configuration of the source edge system where the ML model is deployed to generate a cloned ML model configuration.”).  
Regarding dependent claim 3, Huang-Yung taught the measurement cloud system according to claim 1, wherein the interface comprises at least one of a controller, a management software, a cloud service, or any combination thereof (Huang, the method storing ML models and local edge metadata information. p. 72, “For example, the method 610 may be performed by a computing system such as a cloud platform, a neighboring edge system, a web server, a database, a user device, and the like.”).  
Regarding dependent claim 4, Huang-Yung taught the measurement cloud system according to claim 1, wherein all members of the coupling are provided with instructions to inform a respective cloud of any setting changes (Huang, p. 61, “For example, the incoming data may be image data, video data, time series data, and the like.” “For time-series data, the feature may be an operating characteristic of the asset indicating maintenance, a replacement part, a change in settings, or the like, is needed.”).  
Regarding dependent claim 5, Huang-Yung taught the measurement cloud system according to claim 1, wherein the interface is configured to receive a changed setting (Huang, p. 57, “Therefore, the initial model search can identify and deploy a dynamic AI model than can have a changed configuration depending on the deployment environment. FIG. 4 illustrates an established configuration 412 associated with an AI model 414 being cloned among edge systems in accordance with example embodiment.”).  
Regarding dependent claim 6, Huang-Yung taught the measurement cloud system according claim 5, wherein the interface sends instructions to each coupled measurement site to take a respective new setting (Huang, p. 60, “a user may select an option to clone all the setup procedures for the next edge device which creates a one-click edge system deployment. There is a first deployment process in which the first edge system is configured for use with an AI model.”).  
Regarding dependent claim 7, Huang-Yung taught the measurement cloud system according to claim 1, wherein the coupled measurement sites receive and implement a setting change (Huang, p. 69, “To change the model the platform may pull and replace, or can update a current model. The idea is to use meta information to incrementally and automatically change the model configuration.”).  
Regarding dependent claim 9, Huang-Yung taught the measurement cloud system according to claim 1, as cited above. Huang does not specifically teach wherein the coupled measurement sites send a response to a respective cloud stating a certain status. However, in the same field of endeavor, Yung taught wherein the coupled measurement sites send a response to a respective cloud stating a certain status (p. 87, “Other functions illustrated in FIG. 11 perform status tasks, such as function 1105, GetInstState( ), which returns an instrument's state to the requesting client, or function 1110 GetInstStatus( ), which returns a status response message to the requesting client.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to substitute response to changes for the configuring changes from Huang to improve effectiveness. The motivation would have been to save network resources by operating based on received responses and thereby enabling verified states.
Regarding dependent claim 10, Yung taught the measurement cloud system according to claim 9, wherein the certain status comprises at least one of an okay, a not-okay, an acknowledgment (Yung, p. 87, “Other functions illustrated in FIG. 11 perform status tasks, such as function 1105, GetInstState( ), which returns an instrument's state to the requesting client, or function 1110 GetInstStatus( ), which returns a status response message to the requesting client.”), or a non-acknowledgment.  

Claim(s) 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung and Yung as applied to claim 1 above, and further in view of  Park et al., US 20190095517 A1 (hereafter referred to as Park). 
Park et al., 20180309818 A1 (hereafter referred to as Park_2).
Regarding dependent claim 8, Huang-Yung taught the measurement cloud system according to claim 1, as cited above. Huang-Yung does not specifically teach wherein the coupled measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change. However, in the same field of endeavor, Park taught wherein the coupled measurement sites are configured to receive and implement a setting change by providing permission to the interface to make the setting change.  (p. 189, “The set of entitlements may allow an IoT device and/or a user of the device to perform certain actions within the IoT environment (e.g., control, configure, monitor, and/or the like).” Entitlements are interpreted to be equivalent to permissions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang-Yung to substitute permissions for interface changes from Park for the changes from Huang-Yung and thereby improve security. The motivation would have been to protect the network for malicious activity.  
Regarding dependent claim 11, Huang-Yung taught the measurement cloud system according to claim 1, as cited above. Huang-Yung does not specifically teach wherein groups of settings to be coupled are defined such that not all settings are propagated. However, in the same field of endeavor, Park taught wherein groups of settings to be coupled are defined such that not all settings are propagated. (By definition synchronization only changes to data are propagated, p. 187. “… management service 1106 can be configured to synchronize configuration settings, parameters, and other device-specific information between the entities and platform services 220.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang-Yung to substitute non-propagated settings from Park for the propagated settings from Huang-Yung to maintain consistency and use less bandwidth when synchronizing changes.
Regarding dependent claim 12, Huang-Yung-Park teaches the measurement cloud system according to claim 11, wherein internet protocol address changes are not propagated across the respective cloud (Park, network address are fixed attributes. See p. 99, “As used herein, the term “static” refers to data, characteristics, attributes, or other information that does not change over time or change infrequently. For example, a device name or address may be referred to as a static characteristic of the device because it does not change frequently.”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yung as applied to claim 1 above, and further in view of Dees et al., US 20090153559 A1 (hereafter referred to as Dees).
Regarding dependent claim 14, Huang-Yung taught the measurement cloud system according claim 1, as cited above. Huang-Yung does not specifically teach wherein the  predefined offsets comprise at least a frequency offset. However, in the same field of endeavor, Dees taught wherein the  predefined offsets comprise at least a frequency offset (p. 13, “To the right of the frequency domain display is shown a mask offset region 62 that reflects user input offsets for both frequency 64 and amplitude 66.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang-Yung to substitute frequency offset from Dees to improve user experience. The motivation would have to refine the user review of measurement instrument information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art references teach configuring measuring instruments in a network and creating digital twins:
Milev et al., US 20190260831 A1, Lund et al.,  US 20190260831 A1, Duraisingh, US 11368534 B2 and Duraisingh et al., US 10642598 B2.
The following prior art reference teaches: selecting frequency offsets for displaying measurements: 
Dobyns et al., US 20120036947 A1.
The following prior art references teach: on-boarding and registering and/or configuring measurement instruments through a cloud platform: 
R. Di Lauro, F. Lucarelli and R. Montella, "SIaaS - Sensing Instrument as a Service Using Cloud Computing to Turn Physical Instrument into Ubiquitous Service," 
D. du Boulay et al., "Portal Services for Collaborative Remote Instrument Control, Monitoring and Data Access," 
S. A. Rust, "Implementing VXIplug&play instrument drivers," Conference Record AUTOTESTCON '95. 'Systems Readiness: Test Technology for the 21st Century', 
J. Mueller and R. Oblad, "Architecture drives test system standards," 
A. Maiti and C. K. Maiti, "Development of remote laboratories using cloud architecture with web instrumentation," 
D. du Boulay et al., "Remote instrument control with CIMA Web services and Web 2.0 technology," 
M. Yuriyama and T. Kushida, "Sensor-Cloud Infrastructure - Physical Sensor Management with Virtualized Sensors on Cloud Computing," 
U. Hernández-Jayo and J. Garcia-Zubia, "Reconfigurable electronics remote lab from the experiments and instruments point of view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452